Citation Nr: 1729890	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

Evidence of record does not clearly and unmistakably prove that the Veteran's type 1 diabetes, which was diagnosed during active service, preexisted service.


CONCLUSION OF LAW

The criteria for service connection of diabetes mellitus, type 1, have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Given the positive outcome of the below decision, a discussion of VA's compliance with the duty to notify and assist is not necessary as any failure would constitute harmless error.  

Service Connection

The Veteran has a present diagnosis of diabetes mellitus, type 1, which he contends had onset during active service.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as "noted." 38 C.F.R. § 3.304(b).  

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability preexisted his entrance into service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b).  

After a careful review of the evidence, the Board finds that service connection should be granted. 

The Veteran entered active service in September 1983.  In July 1983, just prior to entrance into service, he underwent an enlistment medical examination.  That examination report includes a negative sugar-reagent test.  Diabetes mellitus, type 1, was not "noted" on his entrance examination.  The Veteran was found physically qualified for active service.  For his part, the Veteran has stated that, prior to entering active service, he was never diagnosed with diabetes, and was a healthy and actively athletic high school student.  Indeed, had diabetes been noted prior to service, it is unlikely that he would have been inducted into service.  

Approximately one month after the Veteran entered active service, he was taken to the hospital for flu-like symptoms.  At that time, urinalysis revealed a +4 glucose reading.  A fasting blood sugar test showed blood sugar of 265.  The hospitalization report noted a positive family history of type 1 diabetes and stated that the Veteran had sustained weight loss from 179 to 168 over the prior month.  The Veteran was diagnosed with type 1 diabetes.  Shortly thereafter, the Veteran was separated from active service as medically unqualified due to his diabetes diagnosis.  

In this matter, because the Veteran's type 1 diabetes was not "noted" in his entrance examination, and was subsequently diagnosed one month after entering service, the Board must determine whether the disability clearly and unmistakably preexisted service.  The Board finds that the evidence does not reach that threshold.  

Because the Board is satisfied that the Veteran was in sound condition upon entrance to service, there is no need to discuss whether that disability was aggravated beyond its natural progression by service.  In sum, the claim is granted.


ORDER

Service connection for diabetes mellitus, type 1, is granted.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


